F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JUL 10 2003
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


BEVERLY NAVES,

          Plaintiff-Appellant,

v.

VAUGHN CONWAY, an individual;
WILLIAM M. DANIEL, an individual;
                                                        No. 02-7117
CHRIS HARPER, an individual;
                                               (Eastern District of Oklahoma)
GENE MOWERY, an individual; DAN
                                                  (D.C. No. 02-CV-421-S)
MURDOCK, an individual; DREW
EDMONDSON, an individual; THE
OKLAHOMA BAR ASSOCIATION, a
private business enterprise operating in
Oklahoma ex rel. Gary C. Clark;
GARY C. CLARK,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.

      Acting pro se, Appellant Beverly Naves appeals the district court’s orders

granting dismissal of her complaint brought pursuant to 42 U.S.C. § 1983.

Exercising jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Naves brought suit in the United States District Court for the Eastern

District of Oklahoma against Defendants Vaughn Conway, William Daniel, Chris

Harper, and Judge Gene Mowery for conspiring under color of law to deprive

Naves of her constitutionally protected right of access to the courts. This action

stemmed from a separate breach of contract suit initiated in the state of Oklahoma

against Conway and Daniel, which was eventually dismissed by Judge Mowery.

In her federal court complaint, Naves also alleged that Defendant Dan Murdock,

general counsel for the Oklahoma Bar Association (“OBA”), “aid[ed] and

abett[ed] the misconduct of Conway, Daniel, Harper, and Mowery.” Furthermore,

Naves contended that the Attorney General of Oklahoma, Drew Edmonson, acted

to “rescue fellow sycophants of the ‘OBA’” and that the OBA was a “known

syndicate of organized crime” through which Defendants were “free to perpetrate

their schemes of fraud and extortion.”


                                         -2-
      In two separate orders, the district court granted Defendants’ motions to

dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In the

order granting the dismissal for Murdock, the OBA, and Gary C. Clark, the

President of the OBA, the district court, in determining that the actions against

these defendants appeared to be an alleged failure to take disciplinary action

against Conway and Daniel, concluded that Naves lacked standing under Doyle v.

Oklahoma Bar Association, 998 F.2d 1559, 1567 (10th Cir. 1993) (noting that

plaintiff lacked standing under license-based disciplinary system because injury is

to the lawyer involved not to the plaintiff). The district court also recognized that

if Naves was seeking action against Murdock, the OBA, and Clark for claims

other than the failure to undertake disciplinary action, her allegations were vague.

Even so, the district court determined that Murdock, the OBA, and Clark were

immune from liability under the Eleventh Amendment in connection with their

statutory duties involving attorney discipline. See Clulow v. Oklahoma, 700 F.2d

1291, 1298 (10th Cir. 1983), overruled on other grounds by Newcomb v. Ingle,

827 F.2d 675 (10th Cir. 1987) and Garcia v. Wilson, 731 F.2d 640 (10th Cir.

1984); see also, e.g., Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 280 (1977).

      In the district court’s order granting dismissal for Conway, Daniel, Harper,

Mowery, and Edmonson, the court concluded that Naves failed to allege that


                                          -3-
Edmonson personally participated in the dismissal of her state court action. See

Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976). Moreover, the

district court determined that Edmonson was entitled to prosecutorial immunity

for any failure to take action against the other defendants. See Imbler v.

Pachtman, 424 U.S. 409, 431 (1976). The district court further concluded that

Mowery was entitled to absolute judicial immunity. See Stump v. Sparkman, 435

U.S. 349, 356-57 (1978). Finally, the district court determined that Conway,

Daniel, and Harper were private attorneys who were not acting “under color of

state law” and that Naves failed to sufficiently allege that a conspiracy existed

between the attorneys and Judge Mowery as a state actor.

      On appeal, Naves asserts that the district court’s orders are “facially void”

because the district court judge violated the judicial code of conduct. Naves also

contends that the district court “contravened United States Supreme Court

authority in [its] conclusion that judges are entitled to immunity for proceeding

according to a private prior agreement.” Next, Naves argues that the district court

is unfamiliar with the Federal Rules of Civil Procedure because the orders

conform to a demurrer which have since been abolished by the Rules. She also

argues that the district court failed to assume that her “well pleaded facts are

true” and relied on statements of counsel, which are insufficient for a motion to

dismiss. Finally, Naves alleges that the district court “simply lied like hell to fix


                                          -4-
the complaint for the benefit of [its] business associates” and ignored her “un-

rebutted affidavit.”

      This court reviews de novo the grant of a motion to dismiss under Rule

12(b)(6) with all well-pleaded factual allegations accepted as true and viewed in

the light most favorable to Naves. Sutton v. Utah State Sch. for the Deaf & Blind,

173 F.3d 1226, 1236 (10th Cir. 1999). After review of the district court’s orders,

the parties’ briefs, and the entire record on appeal, this court concludes that the

district court did not commit reversible error. Therefore, this court AFFIRMS

the district court’s grant of Defendants’ motions to dismiss for substantially the

same reasons set out in the dismissal orders.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -5-